                        Case 2:16-cv-01997-JAD-BNW Document 82 Filed 10/09/19 Page 1 of 2



                    1 BRUCE C. YOUNG, ESQ., NV Bar # 5560
                      PAIGE S. SHREVE, ESQ., NV Bar # 13773
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    3 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    4 FAX: 702.893.3789
                      Bruce.Young@lewisbrisbois.com
                    5 Paige.Shreve@lewisbrisbois.com
                      Attorneys for Defendant
                    6 Southern Hills Medical Center, LLC

                    7

                    8                                    UNITED STATES DISTRICT COURT

                    9                                         DISTRICT OF NEVADA

                   10

                   11 TACHARA HUGHES,                                     CASE NO. 2:16-cv-01997-JAD-BNW

                   12                      Plaintiff,

                   13             vs.                                     STIPULATION TO DISMISS ACTION
                                                                          WITH PREJUDICE & ORDER
                   14 SOUTHERN HILLS MEDICAL CENTER,
                      LLC, a Nevada Limited Liability Company;                      ECF No. 82
                   15 Does I-X; Roe Corporations I-X,

                   16                      Defendants.
                   17
                                 Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff TACHARA
                   18
                        HUGHES and Defendant SOUTHERN HILLS MEDICAL CENTER, LLC, by and through their
                   19
                        respective attorneys of record, hereby notify this Court that they have agreed to resolve this
                   20
                        matter. Accordingly, the parties hereby stipulate to dismiss, with prejudice, the entire action and
                   21
                        all claims set forth in Plaintiff’s Complaint.
                   22
                        ...
                   23
                        ...
                   24
                        ...
                   25
                        ...
                   26
                        ...
                   27
                        ...
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4818-4788-6760.1
ATTORNEYS AT LAW
                        Case 2:16-cv-01997-JAD-BNW Document 82 Filed 10/09/19 Page 2 of 2



                    1            The parties further agree that they will each bear their own costs and attorneys’ fees.

                    2

                    3 DATED this 9th day of October, 2019.                DATED this 9th day of October, 2019.

                    4
                        KEMP & KEMP                                       LEWIS BRISBOIS BISGAARD & SMITH LLP
                    5
                        /s/ James P. Kemp                                   /s/Bruce C. Young
                    6
                      James P. Kemp, Esq.                                 Bruce C. Young, Esq.
                    7 Victoria L. Neal, Esq.                              Paige S. Shreve, Esq.
                      Attorneys for Plaintiff Tachara Hughes              Attorneys for Defendant Southern Hills
                    8                                                     Medical Center, LLC

                    9

                   10

                   11

                   12                                                  ORDER
                   13       Based on the parties' stipulation [ECF No. 82] and good cause appearing, IT IS HEREBY
                   14    ORDERED that    THIS
                                      IT IS SO ACTION
                                               ORDERED:    IS DISMISSED with prejudice, each side to bear its own fees
                         and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                   15
                                                                       _______________________________________
                   16                                                  UNITED STATES DISTRICT COURT JUDGE
                                                                        _________________________________
                                                                                     ____
                                                                                        _______
                                                                                             ______________
                                                                                                          _ _
                   17                                                   U.S. District Judg
                                                                                      Judge  Jennifer
                                                                                        dge JJe
                                                                                        dg    ennifer A. Dorsey
                                                                                                      A Do
                                                                                                         D  rs
                                                                        Dated: October
                                                                       DATED:            9, 2019
                                                                                _______________________________
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4818-4788-6760.1                                   2
